439 F.2d 721
Stanley George ANDREWS, Appellant,v.UNITED STATES of America, Appellee.
No. 24525.
United States Court of Appeals, Ninth Circuit.
April 13, 1971.

Stanley George Andrews, in pro per.
Sherman F. Furey, U.S. Atty., Jay F. Bates, Asst. U.S. Atty., Boise, Idaho, for appellee.
Before CHAMBERS and HAMLEY, Circuit Judges, and GOODWIN,1 District judge.
PER CURIAM:


1
We find here, because of facts alleged and not within the record, that Andrews should have an evidentiary hearing on representations allegedly made to him about what the sentence would be, and it is so ordered.



1
 District Judge Alfred T. Goodwin, of the District of Oregon, sitting by designation